Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 02/22/2021.
Claim 7 is cancelled by the Applicant.
Claims 1-6 and 8-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,095,502 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates generally to the field of a method and technique for updating firmware on a multi-protocol network adapter.  The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…parameter values for a firmware update of a multi-protocol network adapter, the parameter values specifying update procedures to conduct for different protocol classes of adapters of the multi-protocol network adapter, the parameter values indicating whether a device driver for managing the determined communication protocol functions is to be loaded for operation of the network adapter after the firmware update; determining, by the update tool, a reset type defining a type of reset needed to activate the firmware update on the network adapter based on the parameter values; sending, by the update tool, a message to the network adapter indicating that a firmware update process is beginning; sending, by the update tool, a write request to the network adapter to write the firmware update to select communication protocol functions; and sending, by the update tool, a reset request to select communication protocol functions to activate the firmware update using the reset type according to the parameter values”  as recited in claim 1, “…the parameter values specifying function-specific update procedures to conduct for different protocol classes of adapters of the multi-protocol network adapter; determine a reset type defining a type of reset needed to activate the firmware update on the network adapter based on the parameter values; send a message to the network adapter indicating that a firmware update process is beginning; send a write request to the network adapter to write the firmware update to select communication protocol functions; and send a reset request to select communication protocol functions to activate the firmware update using the reset type according to the parameter values” as recited in claim 8 and “…the parameter values specifying update procedures to conduct for different protocol classes of adapters of the multi-protocol network adapter, the parameter values defining an adapter-specific sequence of update messages to be sent to the network adapter during the update procedure; determine a reset type defining a type of reset needed to activate the firmware update on the network adapter based on the parameter values; send a message to the network adapter indicating that a firmware update process is beginning; send a write request to the network adapter to write the firmware update to select communication protocol functions; and send a reset request to select communication protocol functions to activate the firmware update using the reset type according to the parameter values” as recited in claim 15. The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Cheng et al. a flashloader software architecture which can be applied to different hardware platforms basing on hersteller initiative software (HIS) standard. This software architecture adopts hierarchical design thought and consists of five parts, which are micro controller abstraction layer, ECU abstraction layer, network layer, runtime environment (RTE) and application layer. The flashloader with this kind of structure can be transplanted conveniently and maintained easily. The software has integrated the diagnostic protocol stack which is based on the international diagnostic agreement, and solved the problem that current flashloader has low standardization of the agreement. Transplant the flashloader to different vehicle instruments which have different hardware platforms. After many times of experiments, the results show that this software can realize the online upgrade function with good performance, and be transplanted conveniently.



Ajmani discloses that reviews work on software upgrades in distributed systems. The main text describes the work in various sub-areas, and the bibliography provides annotations on these and several other related papers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/Primary Examiner, Art Unit 2193